Citation Nr: 0619384	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  03-07 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) for residuals of a gunshot wound (GSW) to the 
left thigh, with retained small foreign body in popliteal 
space.


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from January 1947 to May 
1948, and from November 1950 to August 1951.  The veteran was 
awarded the Purple Heart Medal.

Initially, this appeal came to the Board of Veterans' Appeals 
(Board) from a rating decision and letter, denying 
entitlement to a compensable rating for residuals of a GSW to 
the left thigh, with retained small foreign body in popliteal 
space, and declining to reopen the veteran's previously 
denied claim for service connection for bilateral tinnitus 
issued in July 2002 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.

In an October 2004 decision, the Board reopened and granted 
service connection for bilateral tinnitus and granted a 10 
percent rating for the residuals of a GSW to the left thigh, 
with retained small foreign body in popliteal space, and 
remanded the issue of entitlement to an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) for the scar that is 
the residual of the veteran's GSW to the left thigh for 
further notice and development.  In a December 2004 rating 
decision, VA implemented the Board's October 2004 decision 
and granted service connection for bilateral tinnitus, 
assigning an initial 10 percent rating, and assigned a 10 
percent rating for a scar, residual of a GSW to the left 
thigh, with retained small foreign body in popliteal space, 
both effective from September 5, 2001.  

In a VA Form 21-4142 signed by the veteran and received in 
April 2006, the veteran indicated in the comments section 
that: "1.  Appeal was satisfied September 5, 2001 for 
gunshot would to left thigh at 10%.  2.  Also appeal was 
satisfied for tinnitus at 10%.  3.  Total combined rating is 
now 40%."  As a result, the VA's December 2004 decision 
awarding service connection for bilateral tinnitus and a 
separate 10 percent rating for a scar, residual of a GSW to 
the left thigh, with retained small foreign body in popliteal 
space, has fully resolved these claims to the veteran's 
satisfaction.  Thus, these issues are no longer in appellate 
status.

In a VA Form 21-4138 (JF) received in September 2001, the 
veteran indicated that he wanted to reopen his previously 
denied claims of entitlement to service connection for 
hearing loss and periodontal disease.  As noted in the 
Board's October 2004 decision, in the veteran's July 2002 
notice of disagreement, he also claimed entitlement to 
service connection for a left knee disability, as secondary 
to his service-connected residuals of a GSW to the left 
thigh.  These claims are referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case must be remanded again to comply with the Board's 
October 2004 remand instructions.  See Stegall v. West, 11 
Vet. App. 268 (1998).

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2005).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159 (2005).  In compliance with the October 
2004 decision, in an April 2006 letter, the veteran was 
provided with notice and asked to identify health care 
providers as described in instruction paragraphs 1 and 2 of 
the Board's decision with regard to the issue of entitlement 
to an extraschedular rating.  In response, the veteran 
neither submitted additional health care provider information 
nor signed authorizations for release of information, to 
facilitate obtaining the records described in instruction 
paragraph 3 of the Board's October 2004 decision.  The VA 
noted in a May 2006 letter to the veteran, that the record 
shows that he now is represented by a private attorney and 
that his claim would be transferred to the RO for a decision.  
Therefore, this case must remanded for compliance with 
instruction paragraphs 4 and 5 of the Board's October 2004 
decision.

Accordingly, the case is REMANDED for the following action:

1.  The VA should refer the veteran's 
claim for extraschedular consideration 
under 38 C.F.R. § 3.321 (2005).

2.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for 
entitlement to extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (2005) for 
the residuals of GSW left thigh, with 
retained small foreign body in popliteal 
space.  If the decision remains in any 
way adverse to the veteran, he and his 
attorney should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  No action by the veteran is 
required until he receives further notice. The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his attorney have 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



